Notice of Pre-AIA  or AIA  Status
Claims 21-35 are currently pending. Claims 33-34 are being examined under the pre-AIA  first to invent provisions. Claims 21-32 and 35 are being examined under the first inventor to file provisions of the AIA . See explanation below.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 15/206,185, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 21-32 and 35 are not entitled to the benefit of the prior application since these claims are not supported by the original disclosure of the prior-filed application. The original disclosure of the prior application is only drawn to squamous cell carcinoma of head and neck and not to treating the cancers encompassed by instant claims 21-32 and 35. The effective filling date of claims 21-32 and 35 is thus the filling date of this application, which is February 8, 2019, while the effective filling date of claims 33-34 is the filling date of the provisional application (05/31/2011).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

All references in this Office Action have been cited and provided in application 16/270,643. Therefore, the references are not included in this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rathos et al. (WO 2008/139271).
Rathos teaches the treatment of non-small lung carcinoma and other cancers (claims 13-15) with the compound of formula 
    PNG
    media_image1.png
    155
    184
    media_image1.png
    Greyscale
 (Compound A) of claim 6 and the compounds of claim 5 in combination with docetaxel (whole document, particularly claim 8 and examples).  The combinations have a synergistic effect.

Claim(s) 21-22, 27-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lal et al. (US 2007/0015802).
Lal teaches the treatment of various cancers, such as skin cancer and glioma (para [0265], [0269]), with the compound (+)-trans-2-(2-chlorophenyl)-5,7-dihydroxy-8-(2-hydroxymethyl-1-methyl-pyrrolidin-3-yl)-chromen-4-one 
    PNG
    media_image1.png
    155
    184
    media_image1.png
    Greyscale
(paragraph [0044]) (p. 68, 2nd column, 3rd and 5th compounds) and the hydrochloride salt (paragraph [0044]), used alone or in combination with cisplatin, fluoroacil and docetaxel ([0295]-[0297]).

Claim(s) 21-23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sivakumar et al. (WO2007/0148158).
Sivakumar teaches CDK inhibitors of formula 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    296
    302
    media_image3.png
    Greyscale
 (see examples, and see claim 3, 2nd and 3rd compound, last compound of page 107 and first compound of page 108) alone or in combination with further anti-proliferative agents (cl. 19), such as cisplatin, fuorouracil and docetaxel (p. 33) and carriers, for the treatment of cancers.


Claim(s) 21-22, 26-32 and 35 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kamb et al. (US2009/0030005).
Kamb teaches the treatment of various cancers with a combination of a CDK inhibitor, such as P-276-00 
    PNG
    media_image4.png
    179
    274
    media_image4.png
    Greyscale
([0022] and claim 4), and at least one inhibitor of de novo purine biosynthesis and pharmaceutically acceptable carriers, with or without radiation (para [0162], [0188]). Particularly, cancers include squamous cell carcinoma and head and neck cancer (para [0158], [0173]). The pharmaceutical combination further comprises antineoplastic agents such as 5-FU, cisplatin, erlotinib, docetaxel and cetuximab (para [0178], [0179], [0181], [0184], and [0186]). See compound P276-00 structure (PubChem literature created on 2008-01-14 and provided in the prior application).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-32 and 35 are rejected under 35 U.S.C. 103 and claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson et al. (Journal of Clinical Oncology (2010) 28(20):3330-3335) for sorafenib, or Harrington et al. (Journal of Clinical Oncology (2009) 27(7):1100-1107) for lapatinib, erlotinib or cetuximab and cisplatin with radiation, and Gold et al. (Cancer 2009; 115: 922-935), in view of Lal et al. (US 2007/0015802), Sivakumar et al. (WO2007/0148158), Rathos et al. (WO 2008/139271), Rathos et al. (WO 2010/128443) and Kamb (US2009/0030005).
Applicant claims a method for treating cancer, squamous cell carcinoma, head and neck cancer, tongue or pharyngeal cancer comprising administering the CDK inhibitor of formula I 
    PNG
    media_image5.png
    130
    160
    media_image5.png
    Greyscale
 or 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
and one or more antineoplastic agents selected from sorafenib, lapatinib, erlotinib, cisplatin, 5-fluoroacil, docetaxel and cetuximab.
Determining the scope and contents of the prior art
Williamson et al. and Harrington et al. teach the claimed antineoplastic agents alone and in combination with other anticancer agents, successfully used in the treatment of squamous cell carcinomas of the head and neck. Gold teaches that cetuximab, erlotinib, lapatinib and sorafenib are targeted agents in phase 2 or higher in Head and Neck Cancer (SCCHN). Particularly, Williamson teaches sorafenib for treating squamous cell carcinoma of the head and neck, such as cancer of the oral cavity and pharynx (Table 1). Harrington teaches a combination of lapatinib, erlotinib or cetuximab (p.1106, para.2) with cisplatin and radiotherapy for the treatment of squamous cell carcinomas of the head and neck, such as tongue and pharyngeal cancer (Table 1). 

The claimed CDK inhibitors of formula 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    296
    302
    media_image3.png
    Greyscale
 in combination with further anti-proliferative agents, such as cisplatin, fuorouracil and docetaxel (p. 33) and carriers were known in Sivakumar et al. (see examples, and see claim 3, 2nd and 3rd compound, last compound of page 107 and first compound of page 108) for the treatment of cancers.
Further, Rathos teaches that compositions comprising anti-neoplastic agents such as docetaxel and analogous cytotoxic antineoplastic agents in combination with CDK inhibitors of formula I
    PNG
    media_image6.png
    147
    139
    media_image6.png
    Greyscale
, wherein Ar is phenyl which can be substituted with a chloro and trifluoromethyl (p. 8), are effective in treating a variety of cancers synergistically. See last paragraph of page 12 through page 14, and Example Compound A
    PNG
    media_image1.png
    155
    184
    media_image1.png
    Greyscale
(p. 16 and claim 6). 
Additionally, Rathos ‘443 teaches the treatment of patients with HNSCC’s (head and neck squamous cell carcinomas), such as tongue and pharyngeal cancer (p. 5) with a combination of radiation and CDK inhibitors of formula I 
    PNG
    media_image7.png
    164
    131
    media_image7.png
    Greyscale
 , including the (+)-trans isomer, wherein Ar is phenyl substituted with a chloro: 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
(p. 11, lines 30-33) and trifluoromethyl (whole document, particularly p. 6), which exhibit synergistic effects (see pages 3-5 and claims).
Lal teaches that CDK inhibitors such as compound: (+)-trans-2-(2-chlorophenyl)-5,7-dihydroxy-8-(2-hydroxymethyl-1-methyl-pyrrolidin-3-yl)-chromen-4-one 
    PNG
    media_image1.png
    155
    184
    media_image1.png
    Greyscale
found at page 68, 2nd column, 3rd and 5th compounds, inhibit cell proliferation in general and can be used alone or in combination with anti-cancer agents and anti-proliferative agents, such as cisplatin, fluoroacil and docetaxel (para [0295]-[0297]), for the treatment of several types of cancer, such as skin cancer (para [0265]). 
Kamb teaches the treatment of various cancers with a combination of a CDK inhibitor, such as compound
    PNG
    media_image4.png
    179
    274
    media_image4.png
    Greyscale
, and at least one inhibitor of de novo purine biosynthesis and pharmaceutically acceptable carriers, with or without radiation (para [0162], [0188]). Particularly, cancers include squamous cell carcinoma and head and neck cancer (para [0173]). The pharmaceutical combination further comprises antineoplastic agents such as 5-FU, cisplatin, erlotinib, docetaxel or cetuximab (para [0178], [0179], [0181], [0184], and [0186])
Ascertainment of the difference between the prior art and the claims
The difference between claims 24-25 and the prior art is that applicants are treating cancers with a combination of old anticancer drugs known to be effective for such cancers. The additional difference between claims 33-34 and the prior art is that claims 33 and 34 specifically recite tongue cancer and pharyngeal cancer, respectively. 
Finding of prima facie obviousness – rationale and motivation
A person of ordinary skill in the art is a person with the level of skill of the authors of the references cited in this action. This person is clearly aware of the benefits of combination therapy in cancer treatment and of the benefits of targeting (inhibiting) cell proliferation with CDK inhibitors and complementary chemotherapy, and /or radiotherapy, as evidenced by at least the above references. 
At the time of the invention the ordinary skilled artisan knew that the claimed compounds of formula 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
and
    PNG
    media_image3.png
    296
    302
    media_image3.png
    Greyscale
are CDK inhibitors which in combination with cisplatin, 5-fluorouracil or docetaxel (or cetuximab) were used in the treatment of cancers (e.g. head and neck), per the teachings of above references. Further, the ordinary skilled artisan knew that the antineoplastic agents claimed in the combination, namely sorafenib, lapatinib, erlotinib, cisplatin, 5-fluoroacil, docetaxel and cetuximab were each used for treating squamous cell carcinoma of the head and neck, such as sorafenib for cancer of the oral cavity and pharynx and lapatinib, erlotinib or cetuximab for tongue and pharyngeal cancer.
Furthermore, the ordinary skilled artisan knew that CDK inhibitors in general inhibit cell proliferation, and given in combination with antineoplastic agents, act synergistically, and are able to treat squamous cell carcinoma and head and neck cancer (see references above). Consequently, it would have been prima facie obvious for a person of ordinary skill in the art to treat squamous cell carcinomas of the head and neck, such as tongue and pharyngeal cancer, with a combination of a CDK inhibitor of formula
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
or
    PNG
    media_image3.png
    296
    302
    media_image3.png
    Greyscale
of the above references and the antineoplastic agents claimed, which are known to be used for the treatment of squamous cell carcinomas of the head and neck, tongue and pharyngeal cancer, with and without complementary radiotherapy. One of ordinary skill in the art would have recognized that these agents/therapies can be combined and would have been motivated to combine them because the prior art teaches these combinations offer a more efficacious treatment (and with synergistic effects), as taught by the references above.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007), citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976) (stating “‘when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”). See MPEP 2144.06. The references above provide a reasonable expectation of success.
Further, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). In the instant case, the prior art is replete with examples wherein the antineoplastic agents claimed are more effective when used in combination and wherein CDK inhibitors, such as that claimed, used in combination with other chemotherapeutic agents are more effective than either agent used alone. The teachings of the prior art lead to a general expectation of greater than additive effects when using the combinations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating tongue cancer, pharyngeal cancer, and squamous cell carcinoma of the head and neck (SCCHN) does not reasonably provide enablement for treating cancers generally, head and neck cancer generally and squamous cell carcinoma generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). 
By way of background, three cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
            In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
            In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds. These are compounds of formula 
    PNG
    media_image8.png
    131
    102
    media_image8.png
    Greyscale
in combination with other (seven) antineoplastic agents.
            (b) Scope of the diseases covered.  Cancer is not one disease, or cluster of closely related disorders. It is a group of more than 100 different and distinctive diseases, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. There are cervical adenocarcinomas, prostate, urachus, vagina, breast, esophagus, pancreas, stomach and colon adenocarcinomas. There are different types of squamous cell carcinoma, these are of the skin, of the head and neck and of the genitals and their treatment can’t be expected to be the same. Here are some assorted categories:
A. Gastric cancer is any cancer of the stomach and can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas. The causes of gastric cancers are unclear. Treatment most often consists on surgical removal and in some instances chemotherapy or radiation (stomach cancer-Mayoclinic.com-April 9, 2011). Stomach MALT lymphoma is a type of Non Hodgkin Lymphoma affecting the stomach and in most cases is associated with infection with H. pylori bacterium. Stomach MALT lymphoma is treated with radiation, chemotherapy, surgery, and, in cases where the patient tests positive for H. pylori, it is treated with antibiotics (GastricMALTLymphoma-LymphomaAssociation-2011).
B. In regards to head and neck cancer: there are over 120 different types of primary brain tumors. The most common primary brain tumors are called gliomas, which originate in the glial tissue. There are a number of different types of gliomas, such as astrocytomas (which come in Grade I, Grade II, Grade III, Grade IV and Brain stem gliomas subtypes), ependymomas, oligodendrogliomas, mixed gliomas, and others. Examples of other brain tumors that are not gliomas are meningiomas, pituitary tumors, craniopharyngiomas, germ cell tumors, and many others. See reference “Adult Brain Tumors Treatment”, National Cancer Institute, pages 1-21 (01/24/2013) and “Types of Brain Cancer” at http://www.cancercenter.com/brain-cancer/types-of-brain-cancer.cfm (03/12/2013).
C. The main types of lung and pleural cancer are small cell, adenocarcinomas, bronchioloalveolar carcinomas, acinar, adenocarcinoma with mixed subtypes and many others. The non-small cell lung carcinomas also include adenosquamous carcinoma, the carcinoid tumor as well as carcinomas of salivary-gland type, including mucoepidermoid carcinoma and adenoid cystic carcinoma. There are assorted bronchial adenomas as well as other adenomas, including papillary adenoma.  There is also melanoma of the lung, some germ cell tumors, and many others as well.  Lung cancers are quite diverse. Thus, for example, oat cell carcinoma, Signet ring adenocarcinoma, pleuropulmonary blastoma, cylindroma, and malignant mesothelioma really have very little in common, other than being cancers of the lung. 
D. There are many types of colorectal cancers. The carcinomas include adenocarcinoma; mucinous adenocarcinoma; signet-ring cell carcinoma; small cell carcinoma; adenosquamous carcinoma; medullary carcinoma; choriocarcinoma; tumor of familial adenomatous polyposis; and undifferentiated carcinoma. The malignant lymphomas include marginal zone B-cell lymphoma of mucosa-associated lymphoid tissue type; mantle cell lymphoma; and many others.  There are also some carcinoid tumors, sarcomas (including  GISTs, angiosarcoma, and Leiomyosarcoma), primary plasmacytoma of the colon and primary malignant melanoma of the colon.  See reference “Colorectal Cancer” at cancer.net (published September 2012), pages 1-2.
E. Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers.  These come in an assortment of types. Presently, these are divided into the following categories: intraductal (in situ); invasive with predominant intraductal component; invasive, NOS; Comedo; Inflammatory (IBC); medullary with lymphocytic infiltrate; mucinous carcinoma (colloid carcinoma); papillary carcinoma; scirrhous; tubular; and other.  Another category is the Lobular breast cancers, which can be in situ, Invasive with predominant in situ component, and Invasive. There is Paget’s disease of the nipple, which can be also with intraductal carcinoma or with invasive ductal carcinoma and many others. See reference “Types of Breast Cancer", published in breastcancer.org (September 30, 2012); page 1.
F. Cervical cancers.  There are many different categories and sub-categories of cervical cancers. The majority of cervical cancers are Squamous Cell Carcinomas.  These come in numerous types: large cell nonkeratinizing type; large cell keratinizing type; basaloid; verrucous; warty; papillary; lymphoepithelioma-like; and squamotransitional, Early invasive (microinvasive) squamous cell carcinoma; Squamous intraepithelial neoplasia (including Cervical intraepithelial neoplasia and Squamous cell carcinoma in situ).  There are also a variety of adenocarcinomas, the most important of which are the mucinous adenocarcinoma, which include the endocervical, intestinal, signet-ring cell, minimal deviation, and villoglandular.  There is also endometrioid adenocarcinoma, clear cell adenocarcinoma, serous adenocarcinoma, mesonephric adenocarcinoma, early invasive adenocarcinoma, and adenocarcinoma in situ. There are also an assortment of mesenchymal tumors of the cervix, including leiomyosarcoma; endometrioid stromal sarcoma, low grade; undifferentiated endocervical sarcoma; sarcoma botryoides; alveolar soft part sarcoma, angiosarcoma of the cervix, malignant peripheral nerve sheath tumor of the cervix; cervical leiomyoma; and rhabdomyoma of the cervix.  There are also some mixed epithelial and mesenchymal tumors, including carcinosarcoma (malignant müllerian mixed tumor), adenosarcoma, Wilms tumor, typical and atypical polypoid adenomyoma, and papillary adenofibroma of the cervix.  There are also melanocytic tumors, including primary malignant melanoma of the cervix and blue naevus of the cervix.  There are also germ cell type tumors, including yolk sac tumor, dermoid cyst, and mature cystic teratoma of the cervix. There is also primary choriocarcinoma of the cervix, which does not fit well into any category. There are also numerous cancers secondary to the cervix.

(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”. See also the State of the Art below. 

(3) Direction or Guidance:  That provided is very limited. The specification only states that the pharmaceutical combination is for the treatment of squamous cell carcinoma of the head and neck (SCCHN). The specification provides no direction or guidance for determining that other cancers could be treated as well with the claimed combination. 
The claims are drawn to actually any cancers that may have little or nothing in common. By contrast, the testing in the specification is drawn to only 3 specific types of squamous cell carcinoma of the head and neck (SCCHN). The effects of the combination of the invention on a specific hypopharyngeal tumor or tongue tumor cannot be said to predict the efficacy of the combination for any other cancers, such as of squamous cell carcinoma of the penis or of the cervix. 

(4) State of the Prior Art: Many, many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally; either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body’s tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway, or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells. Yet another approach is to inhibit one or more of the assorted HSP90 proteins, which will supposedly disrupt the proper folding of signaling proteins that all cancers rely on.  Inhibiting telomerase was said to be able to simply stop cancer cells generally from being able to proliferate. Many of these approaches --- and there have been others as well --- have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, none of these approaches have ever produced a drug which comes remotely near such a goal. 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  This is because it is now understood that there is no “master switch” for cancers; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors.
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
For a single agent to be effective against all or even most of these categories would be contrary to what is known in oncology. The evidence here plainly demonstrates that the art of treating cancers, particularly in humans, is extremely unpredictable, and no example exists of a single product against tumors or cancer generally.

(5) Skill of those in the art:  Different types of tumors affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  One skilled in the art knows that the type of cancer determines which therapy (chemo, radio or surgery) the patient will receive. For example, chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked heterogeneity, which greatly decreases vulnerability to chemotherapy.  As a result, many categories of CNS tumors simply have no chemotherapy available. Very few gliomas of any type are treated with pharmaceuticals; it is one of the categories of cancer that is the least responsive to drugs.
It is important to note that tumors can need to be treated quite differently even though they are tumors of the same organ. For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine. Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using the cytokines interleukin-2 and interferon-alpha.  
(6) The quantity of experimentation needed:  As noted above, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable. Because of all the factors above, specially, given that there has never been one single agent capable of treating all cancers, given that the development of new cancer drugs has been difficult and time consuming, and particularly, given that there is no example in the specification that could serve as guidance for the claimed treatment of cancer generally, head and neck cancers generally and squamous cell carcinomas generally, the quantity of experimentation needed is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claims 21-32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph. 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

            The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (ie. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  
 The rejected claims recite “treating cancer”, “treating squamous cell carcinoma” and “treating head and neck cancer”. In the instant case there is no description in the original specification or claims of “treating cancer”, “treating squamous cell carcinoma” and “treating head and neck cancer” and of the manner and process of doing this. The original disclosure of this application is only drawn to treatment of squamous cell carcinoma of the head and neck (SCCHN).  
In regards to the predictability of “treating cancer”, “treating squamous cell carcinoma” and “treating head and neck cancer” Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  In addition, the examples in the specification are drawn solely to a hypopharyngeal tumor, a cancer of the tongue and a cancer of the pharynx, which are some types of squamous cell carcinoma of the head and neck (SCCHN). 

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification does not describe in sufficient detail the genus claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-25 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,245,251. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-5 anticipate the method of instant claims 21, 23-25, 31, 32 and 35. In addition, in regards to claims 33-34, it would have been obvious to select the method encompassed by the claims of the patent, which is a method of treating tongue cancer or pharyngeal cancer. 
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The patent teaches processes of Examples 2 through 13 and 15 as a representation of what is patented at claims 1-5. Examples 2 through 13 and 15, which exemplify the treatment of tongue cancer, pharyngeal cancer and hypopharyngeal cancer, are the embodiments of the invention claimed in the reference patent.
Ascertainment of the difference between the conflicting application and the claims. (MPEP §2141.02)
Instant claims 33-34 differ from the conflicting patented claims in that the instant claims recite specific examples of the process covered by the patented claims. However, such specific examples (Examples 2-13 and 15) were present in the patent disclosure and were covered by the patented claims.
Finding of prima facie obviousness--rational and motivation. (MPEP §2142-2413)
What is covered by the patented claims was exemplified in Examples 2-13 and 15 of the patent. It would have been prima facie obvious to one of ordinary skill in the art to select the process of any of the Examples 2 through 13 and 15 from the disclosure of the invention claimed in the patent since these are the embodiments that provide support to and fall within the scope of the claims of the patent. Thus, it would have been obvious to select the method of treating tongue cancer or pharyngeal cancer encompassed by the claims of the patent. 
This rejection is proper under MPEP 804 II. B. 2. (a):
Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because ONLY "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Claims 21-32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,245,251 in view of Sivakumar, Rathos and Harrington. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been an obvious variation of the invention claimed in the patent.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Claims 1-5 of U.S. Patent No. 10,245,251 teach the treatment of squamous cell carcinoma of head and neck with the compound of formula I in combination with sorafenib or lapatinib and radiation. 
Sivakumar teaches the same compound of formula I of the patent claims
    PNG
    media_image3.png
    296
    302
    media_image3.png
    Greyscale
and the following compound
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
 as CDK inhibitors (see examples, and see claim 3, 2nd and 3rd compound, last compound of page 107 and first compound of page 108) provided alone or in combination with further anti-proliferative agents (cl. 19), such as cisplatin, fuorouracil and docetaxel (p. 33) used for the same cancer treatment.
Rathos ‘443 teaches the treatment of patients with HNSCC’s (head and neck squamous cell carcinomas), such as tongue and pharyngeal cancer (p. 5) with a combination of radiation and CDK inhibitors of formula: 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
(p. 11, lines 30-33), which exhibit synergistic effects (see pages 3-5 and claims).
Harrington teaches that lapatinib, erlotinib or cetuximab (p.1106, para.2) are used in combination with cisplatin and radiotherapy for the treatment of squamous cell carcinomas of the head and neck, such as tongue and pharyngeal cancer (Table 1).
Ascertainment of the difference between the conflicting application and the claims. (MPEP §2141.02)
Instant claim 22 differs from the conflicting patented claims in the CDK inhibitor compound used. Instant claims 26-30 differ from the conflicting claims in the antineoplastic agent that’s provided in the combination. The other rejected claims are anticipated by the claims of the patent.
Finding of prima facie obviousness--rational and motivation. (MPEP §2142-2413)
In regards to the CDK inhibitor claimed of formula 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
, it would have been obvious to use it in the combination claimed in the patent. MPEP § 2144.08.II.A.4(c) states “…consider teachings of a preferred species within the genus (of patented claims 1-5).  If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties”.  Moreover, the motivation to choose the claimed species of formula 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
and its expectation of success also comes from the teachings of Rathos ‘443 and Sivakumar, which taught that the compound of the patented claims and the claimed species (of claim 22) are both CDK inhibitors and are used for the same exact use. Thus, it would have been obvious to perform the method encompassed by claims 1-5 of the patent with the claimed species of claim 22.
In regards to claims 26-30, it would have been prima facie obvious for a person of ordinary skill in the art to treat squamous cell carcinomas of the head and neck, with a combination of a CDK inhibitor of formula
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
or
    PNG
    media_image3.png
    296
    302
    media_image3.png
    Greyscale
of the patent and the antineoplastic agents claimed in claims 26-30, because these were known to be used for the same purpose, that is, for the treatment of squamous cell carcinomas of the head and neck and other cancers. One of ordinary skill in the art would have recognized that these agents/therapies can be combined and would have been motivated to combine them because the prior art teaches the combinations offer a more efficacious treatment (and with synergistic effects), as taught by the references above.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007), citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976) (stating “‘when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”). See MPEP 2144.06.

Claims 21 and 23-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,980,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the method for treating tongue cancer or pharyngeal cancer comprising administering the CKD inhibitor of formula I or pharmaceutical salt wherein Ar is 2-chloro-4-trifluoromethylphenyl and the compound is (+)-trans, together with an antineoplastic agent selected from sorafenib, lapatinib, erlotinib, cisplatin, 5-fluoroacil, docetaxel, and cetuximab and radiation, as claimed in instant claims 21 and 23-35 was covered by claims 1-8 of the patent. Claims 1-8 of the patent anticipate instant claims 21 and 23-35. Claim 8 covers the combinations with sorafenib, lapatinib, erlotinib, cisplatin, 5-fluoroacil, docetaxel or cetuximab.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,980,776 in view of Sivakumar or Rathos. This rejection is made particularly for claim 22. Although the claims at issue are not identical, they are not patentably distinct from each other because the use of the compound of instant claim 22 
    PNG
    media_image9.png
    98
    766
    media_image9.png
    Greyscale
would have been an obvious variation of the invention claimed in the patent. Claim 8 
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Claims 1-8 of U.S. Patent No. 10,980,776 claim the treatment of tongue cancer or pharyngeal cancer comprising administering the CKD inhibitor of formula I or pharmaceutical salt wherein Ar is 2-chloro-4-trifluoromethylphenyl and the compound is (+)-trans, together with an antineoplastic agent selected from sorafenib, lapatinib, erlotinib, cisplatin, 5-fluoroacil, docetaxel, and cetuximab and radiation as explained above. 
Sivakumar teaches the same compound of formula I of the patent claims
    PNG
    media_image3.png
    296
    302
    media_image3.png
    Greyscale
and the following compound
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
 as CDK inhibitors (see examples, and see claim 3, 2nd and 3rd compound, last compound of page 107 and first compound of page 108) provided alone or in combination with further anti-proliferative agents (cl. 19), such as cisplatin, fuorouracil and docetaxel (p. 33) used for the same cancer treatment.
Rathos ‘443 teaches the treatment of patients with HNSCC’s (head and neck squamous cell carcinomas), such as tongue and pharyngeal cancer (p. 5) with a combination of radiation and CDK inhibitors of formula: 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
(p. 11, lines 30-33), which exhibit synergistic effects (see pages 3-5 and claims).
Ascertainment of the difference between the conflicting application and the claims. (MPEP §2141.02)
Instant claim 22 differs from the conflicting patented claims in the CDK inhibitor compound used. The other rejected claims are anticipated by the claims of the patent.
Finding of prima facie obviousness--rational and motivation. (MPEP §2142-2413)
In regards to the CDK inhibitor claimed of formula 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
, it would have been obvious to use it in the combination claimed in the patent. MPEP § 2144.08.II.A.4(c) states “…consider teachings of a preferred species within the genus (of patented claims 1-5).  If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties”.  Moreover, the motivation to choose the claimed species of formula 
    PNG
    media_image2.png
    298
    245
    media_image2.png
    Greyscale
and its expectation of success also comes from the teachings of Rathos ‘443 and Sivakumar, which taught that the compound of the patented claims and the claimed species (of claim 22) are both CDK inhibitors and are used for the same exact use. Thus, it would have been obvious to perform the method encompassed by claims 1-8 of the patent with the claimed species of claim 22.

Conclusion
Claims 21-35 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626